Citation Nr: 0841961	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  02-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left shoulder disability, claimed to have resulted from 
treatment received at a VA medical facility in December 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In a January 2007 Joint 
Motion for Remand, which was granted by Order of the Court in 
March 2007, the parties (the Secretary of VA and the veteran) 
determined that a remand was warranted.

In March 2006, the veteran testified at a video conference 
hearing before the undersigned.  A transcript of that hearing 
is associated with the claims folder.

In May 2008, the Board requested an opinion from a Veterans 
Health Administration (VHA) orthopedist.  The opinion was 
received in July 2008 and is now part of the record.


FINDINGS OF FACT

1. The veteran has an additional disability of the left 
shoulder not present prior to his treatment by VA in December 
1998.

2. The treatment by VA was not the proximate cause of the 
veteran's left shoulder disability.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a left shoulder 
disability, claimed to result from treatment received at a VA 
medical facility in December 1998, is not warranted.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board acknowledges that the veteran is 
competent to give evidence about what he has experienced; for 
example, he is competent to report that he experiences 
symptoms of a left shoulder disability, such as pain or 
limited motion.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In its decision, the 
Board has accepted as true the veteran's statements-to the 
extent they are competent-but greater weight is given to the 
medical evidence of record.

II. Analysis

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  
With regard to the former element, upon a showing that VA's 
care, treatment, or examination caused the veteran's 
additional disability, the evidence must establish that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider or that VA furnished 
such care, treatment, or examination without the veteran's 
informed consent.  38 C.F.R. § 3.361(c), (d) (2008).

To determine whether the veteran has additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

The veteran contends that he currently suffers a left 
shoulder disorder as a result of treatment he received at a 
VA facility for a dislocated shoulder.  Therefore, he argues 
that benefits under § 1151 are warranted in this case.

Initially, the Board observes that there is no question that 
the veteran has developed an additional disability of his 
left shoulder subsequent to VA treatment.  On December 9, 
1998, the veteran fell from his porch, landing on his left 
shoulder.  A VA emergency room physician diagnosed a 
dislocated shoulder based on physical examination and X-ray.  
The shoulder was reduced with difficulty, and the veteran's 
arm was placed in a shoulder immobilizer.  In a December 10, 
1998 note, the ER physician reported that she had twice 
reduced the shoulder, but that it had resumed the dislocated 
position.  X-rays from December 10, 1998 revealed that the 
state of the shoulder was unchanged when compared with X-rays 
from the day before.  The ER physician indicated that, if the 
shoulder remained unreduced after a couple of days, the 
veteran should be sent to orthopedics.  

On December 10, 1998, a private orthopedist, Dr. DWC, 
aspirated the shoulder, injected 10 cc of 0.5% marcaine and 
reduced the shoulder by gentle manipulation.  The shoulder 
immobilizer was reapplied.  The veteran subsequently 
developed an abrasion and blister on the left shoulder from 
the immobilizer, which led to a diabetic abscess and 
subsequent infection of the shoulder, diagnosed as septic 
arthritis.  Surgery was performed at a private hospital to 
clear the infection from the shoulder, followed by multiple 
debridements.  The veteran continues to have stiffness, pain, 
and limited range of motion in the shoulder.

Therefore, the next question is whether the additional 
disability of the left shoulder is a result of the treatment 
by VA.  Specifically, the evidence must demonstrate that the 
VA emergency room treatment caused the additional disability.  

There are five opinions of record with regard to the role of 
the care provided by VA in the development of the veteran's 
left shoulder disability.  A May 1999 opinion by 
Dr. DWC indicated that the infection could have been caused 
by the long period of dislocation, introduction of bacteria 
during the joint aspiration, hematologeous seeding from 
normal bacteriameia from tooth brushing, etc., or local 
seeding from the blister from the immobilizer.  

A December 1999 VA examiner opined that the relationship 
between the treatment given by the ER doctor and the need for 
surgery for the infection could not be established with 
certainty, although manipulation can cause hematosis, which 
can get infected.  However, he further indicated that, in 
view of the aspiration of the shoulder, the role of 
manipulation alone could not be established.  

An August 2004 VA examiner stated that the septic arthritis 
and subsequent complications are less likely than not related 
to the treatment at the VA hospital.  He opined that the 
source of the infection could be either the aspiration or the 
abrasion and pustule caused by the immobilizer. 

A February 2008 private opinion from Dr. PB indicates that he 
could not state with absolute certainty whether the infection 
was the result of the time frame during which the shoulder 
was left out of joint, the subsequent blockage to enable the 
reduction, or hematogenous spread. 

Finally, a VHA orthopedic surgeon, Dr. DL stated that it is 
less likely as not that the veteran's septic arthritis, which 
required surgery leading to his current disability was the 
result of the treatment he received from the VA on December 
9, 1998.  He further stated that, although the eventual 
reduction of the dislocated shoulder was delayed by the 
failure of initial treatment, this delay did not predispose 
the veteran to the subsequent complication.  In fact, Dr. DL 
opined that, despite the record indicating that Dr. DWC took 
proper precautions, it was the needle invasion of the joint 
that precipitated the infection.  In conclusion, he stated 
that there was an argument for the multiple abrasions in a 
diabetic immunocompromised patient being the more likely 
source of the infection; however, he indicated that again 
such a finding would absolve VA responsibility for the 
subsequent complication.

Taking all these opinions into account, the Board determines 
that a preponderance of the evidence is against a finding 
that the VA treatment was the cause of the infection that 
ultimately resulted in the veteran's left shoulder 
disability.  Specifically, of these five opinions only two 
provide a clear opinion as to the causation, whereas the 
remaining three opinions are equivocal in this respect.  Both 
the August 2004 examiner and Dr. DL state that the VA 
hospital treatment was less likely than not the cause of the 
subsequent infection and disability.  Dr. DL, in fact, 
indicates in his opinion the infection was caused by the 
aspiration. 
In contrast, the August 1999 VA examiner indicated that he 
could not determine the role of the VA manipulation of the 
shoulder in the subsequent infection, and Dr. DWC and Dr. PB 
state that the cause of the infection could have been the 
time period during which the shoulder was dislocated, 
hematogenous spread of bacteria, or the introduction of 
bacteria during the aspiration prior to reduction of the 
shoulder by Dr. DWC.  To the extent any of these latter three 
opinions relate the veteran's left shoulder disability to the 
VA treatment, they are at best speculative.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2008); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Therefore, the 
Board accords no probative weight to the opinions of the 
August 1999 VA examiner, Dr. DWC, or Dr. PB as to the 
etiology of the veteran's left shoulder disability.

Accordingly, the competent and probative medical evidence 
indicates that the VA emergency room treatment was not the 
cause of the veteran's current left shoulder disability.  The 
Board notes that the veteran, the opinion of Dr. PB, and the 
joint remand, focus on the question of whether VA was 
negligent in the treatment of the left shoulder.  However, as 
indicated above, the question of negligence or error on the 
part of VA only need be addressed if the actions of the VA 
are found to be the cause of the veteran's additional 
disability.  In other words, the evidence must first 
establish that, but for the VA treatment, the veteran would 
not have developed sepsis in his left shoulder, requiring 
surgery that resulted in additional disability.  In this 
case, the preponderance of the evidence demonstrates that the 
veteran's left shoulder sepsis was less likely a result of 
the VA manipulation of the shoulder than an infection 
resulting from the aspiration, hematogenous spread of 
bacteria, or the shoulder abscess.  Accordingly, whether the 
appropriate standard of care was followed by VA on December 
9, 1998 in attempting to reduce the veteran's dislocated 
shoulder is not a question for consideration under current VA 
statutes and regulations.
 
The Board has considered the veteran's own statements with 
regard to the etiology of his left shoulder disability; 
however, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the questions of diagnosis and causation.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the veteran's claim, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 

II. VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, as the initial denial of benefits was 
in May 2000, before enactment of the VCAA, no communication 
from VA to the veteran prior to the initial adjudication may 
be construed as compliant with VCAA.  VCAA letters were sent 
to the veteran in May 2004 and November 2004.

Initially, the Board notes that, in Pelegrini, Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon 
38 C.F.R. § 3.159(b).  Nevertheless, during the course of the 
appeal, 38 C.F.R. § 3.159(b) was revised to eliminate the 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any defect in 
notice as to this element is considered harmless.  

The Board observes that the VCAA notices issued in May 2004 
and November 2004 informed the veteran of the type of 
evidence necessary to establish entitlement to benefits under 
38 U.S.C.A. § 1151, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  However, failure to provide pre-
adjudicative notice of any elements required by VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed.  Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of 
law, providing the veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  In the present case, the Board observes 
that the veteran was sent an SOC in April 2005, subsequent to 
both VCAA notices, thereby resolving any timing problem with 
regard to these letters. 

With regard to the notice requirements under Dingess/Hartman, 
the Board observes that no notice was provided as to 
disability ratings and effective dates.  However, the Board 
finds no prejudice to the veteran as a result.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's claim, any questions as to the 
assignment of disability ratings and effective dates are 
rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's private treatment 
records, VA treatment records, the reports of December 1999 
and August 2004 VA examinations were reviewed by both the 
agency of original jurisdiction and the Board in connection 
with adjudication of the claim.  Additionally, a VHA opinion 
requested by the Board is also part of the record.  The 
veteran was provided with a copy of the opinion and given an 
opportunity to respond.  His response was received in 
September 2008.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran has not been prejudiced by the Board deciding the 
claim at this time.




ORDER

Compensation under 38 U.S.C.A. § 1151 for a left shoulder 
disability is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


